State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 15, 2016                   522944
________________________________

In the Matter of the Claim of
   BRENDA A. TRUNZO,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   October 25, 2016

Before:   McCarthy, J.P., Garry, Egan Jr., Lynch and Clark, JJ.

                             __________


      Bonney Law Firm, Waterloo (Gregory L. Bonney of counsel),
for appellant.

      Eric T. Schneiderman, Attorney General, New York City
(Linda D. Joseph of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed October 15, 2015, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because her employment was terminated due to misconduct.

      Claimant was a registered nurse case manager for a home
care agency. Part of her duties included monitoring a patient's
medication and filling a daily medication administration tray,
known as a mediset, which could only contain agents prescribed or
approved by the patient's physician. Claimant was discharged
from her employment after it was discovered that, contrary to the
employer's known policy guidelines, she included over-the-counter
diet pills in a patient's mediset without informing a physician
or obtaining a physician's order. The Unemployment Insurance
Appeal Board, reversing a decision of the Administrative Law
Judge, ruled that claimant engaged in disqualifying misconduct
                              -2-                522944

and denied her application for unemployment insurance benefits.
Claimant appeals.

      We affirm. "An employee's violation of an employer's
reasonable policy, which has a detrimental effect on the
employer's interest, has been found to constitute disqualifying
misconduct" (Matter of Sutton [Albany Med. Ctr.–Commissioner of
Labor], 84 AD3d 1621, 1622 [2011] [citations omitted]). Here,
claimant received an employee handbook and was aware of the
employer's policy that a physician's order is required for any
medication or therapeutic agent placed in a mediset. Claimant
knew that the purpose of the policy was to keep the physician
informed of any substances being combined with the patient's
prescribed medications in order to address any potential harmful
interactions. To the extent that claimant asserts that her
conduct was unintentional as she just forgot to obtain a
physician's order and that such conduct amounted to mere
negligence, we note that "[w]hether a claimant's actions rise to
the level of disqualifying misconduct is a factual issue for the
Board to resolve" (Matter of Muniz [Mitarotonda Servs., Inc.–
Commissioner of Labor], 140 AD3d 1426, 1427 [2016] [internal
quotation marks and citation omitted]; see Matter of Arroyo [Dry
Harbor Nursing Home–Hartnett], 145 AD2d 886, 887 [1988]). Under
the circumstances here, where claimant's conduct took place over
a period from November 2014 to April 2015, substantial evidence
supports the Board's finding that claimant engaged in
disqualifying misconduct and its decision will not be disturbed
(see Matter of Strang [Memory Gardens, Inc.–Commissioner of
Labor], 112 AD3d 1254, 1255 [2013]; Matter of Farnsworth [Ellis
Hosp.–Commissioner of Labor], 108 AD3d 1008, 1009 [2013]; Matter
of Meagher [Commissioner of Labor], 89 AD3d 1269, 1269 [2011]),
notwithstanding the fact that claimant did not receive any prior
warnings. We have reviewed claimant's remaining contentions and
find them to be unpersuasive.

      McCarthy, J.P., Garry, Egan Jr., Lynch and Clark, JJ.,
concur.
                        -3-                  522944

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court